Exhibit 10.3
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT is made and entered into this
18 day of December, 2008, by and between CHICO’S FAS, INC., a Florida
corporation (the “Company”), and MORI CAMERON MACKENZIE (the “Employee”).
WITNESSETH:
     WHEREAS, the parties hereto have entered into that certain Employment
Agreement dated September 26, 1995, as amended effective August 21, 2000, by and
between the Company and the Employee (the “Employment Agreement”); and
     WHEREAS, the Company and the Employee have agreed to amend the terms of the
Employment Agreement in certain respects as set forth in this Amendment No. 2 to
Employment Agreement (the “Amendment”), to comply with Section 409A of the
Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, effective January 1, 2005, it is agreed as follows:

1.   DELAYED PAYMENT OF BENEFITS

     Sections 7(b)(ii), 8(a), and 8(c)(i) of the Employment Agreement are
amended and a new section 8(d) is inserted to add the following to the end of
each such section, which shall read as follows:
Notwithstanding the above to the contrary, in the event the Employee is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”)), any payment due and
payable to the Employee hereunder as a result of the Employee’s severance from
service with the Employer shall not be made before the date which is six
(6) months after such severance from service.

2.   409A COMPLIANCE

A new Section 20 of the Employment Agreement is added which shall read as
follows:
Section 20. 409A Compliance. Notwithstanding any Employment Agreement provisions
to the contrary and, to the extent applicable, the Employment Agreement shall be
interpreted, construed, and administered (including with respect to any
amendment, modification, or termination of the Employment Agreement) in such a
manner so as to comply with the provisions of Code Section 409A and any related
Internal Revenue Service guidance promulgated thereunder.

 



--------------------------------------------------------------------------------



 



3.   MISCELLANEOUS

     Except to the extent specifically modified, added or deleted by this
Amendment No. 2, the terms and provisions of the Employment Agreement shall
otherwise remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day
and year first above written.

            CHICO’S FAS, INC.
      By:   /s/ Scott A. Edmonds        
“Company”                    /s/ Mori Cameron Mackenzie       MORI CAMERON
MACKENZIE      
“Employee”   

 